             Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 1 of 15
A^10^R^^V09)Applicatiot^i^^eard^^amnt

                                                     UNITED STATES DISTRICT COURT
                                                                                         for the
                                                                               Western District of New York

                  In the Matter of the Search of
    (Briefly describe thepropertyto besearched or identify thepersonby nameand address.)


SUBJECT MEDIA, which is a black in color Samsung                                                       Case No. 19-MJ-
"Smartphone" type cellular telephone, currently located in
Bureau of Alcohol, Tobacco, Firearms and Explosives
evidence custody at 100 Chestnut Street, Rochester, New
York, and contained inside a clear plastic evidence bag
stamped with a "No 204313" bearing green GPD evidence
labels bearing a bar code and case number 19004245 and
the number 006 & 007, and dated 01/23/2019


                                                                  APPLICATION FOR A SEARCH WARRANT


        I, RYAN J. SZWEJBKA, a Special Agent with ATE, request a search warrant and state under penalty of perjury that I
have reason to believe that there is now concealed on the following person or property located in the Westem District of New
York (identifytheperson or describe property to hesearched andgive its location):

          The subject property to be searched: SUBJECT MEDIA, which is a black in color Samsung "Smartphone" type
cellular telephone, currently located in Bureau of Alcohol, Tobacco, Firearms and Explosives evidence custody at 100 Chestnut
Street, Rochester, New York, and contained inside a clear plastic evidence bag stamped with a "No 204313" bearing green
GPD evidence labels bearing a bar code and case number 19004245 and the number 006 & 007, and dated 01/23/2019, and
more fully described in Attachment A.

          The person or property to be searched, described above, is believed to conceal (identifytheperson or describe theproperty to
beseized):    See Attachment B for the Items to be Seized, all of which are fruits, evidence and instrumentalities in violation
of 18 U.S.C. § 922(g)(1), 26 U.S.C,§ 5861(d), 21 U.S.C. §§ 846 and 841(a)(1) and 18 U.S.C. § 924(c)(1)(A), and all of which
are more fully described in the application and affidavit filed in support of this warrant, the allegations of which are
adopted and incorporated by reference as if fully set forth herein.

The basis for the search under Fed. R. Grim. P. 41(c) is (check one or more):
                X            evidence of a crime:
                X            contraband, fruits of crime, or other items iUegaUv possessed:
                X            propertv designed for use, intended for use, or used in committing a crime:
                             a person to be arrested or a person who is unlawfiillv restrained.

The search is related to a violation of 18 U.S.C. § 922(g)(1), 26 U.S.C. § 5861(d), 21 U.S.C. §§ 846 and 841(a)(1) and 18
U.S.C. § 924(c)(1)(A), and the application is based on these facts which are continued on the attached sheet.
                  • Delayed notice of           days (give exact ending date if more than 30 days) is requested under 18 U.S.C.
§ 3103a, the basis of which is set forth on the attached sheet.




                                                                                                       Applicant's signature

                                                                                           .YAN J.SZWEJ/^ Special Agent. ATF
                                                                                                        'rinteAname and title
Sworn to before me and signed in my presence.

Date: March ff .2019
                                                                                                       Judge's signature

Citv and State:            Rochester. New York                                             'on. JONATHAN W. FELDMAN. U.S. Magistrate Judge
                                                                                                       Printed name and title
        Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 2 of 15




                                   ATTACHMENT A


                            PROPERTY TO BE SEARCHED




       SUBJECT MEDIA, which is a black in color Samsung "Smartphone" type cellular

telephone, currently located in Bureau of Alcohol, Tobacco, Firearms and Explosives

evidence custody at 100 Chesmut Street, Rochester, New York, and contained inside a clear

plastic evidence bag stamped with a "No 204313" bearing green GPD evidence labels bearing

a bar code and case number 19004245 and the number 006 & 007, and dated 01/23/2019;

and




       This warrant authorizes the forensic examination of the above-described cellular

telephone for the purpose of identifying the electronically stored information described in

Attachment B.
        Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 3 of 15


                                                                          1^555^
                                     ATTACHMENT B


                         PARTICULAR THINGS TO BE SEIZED


       AU stored content related to narcotics trafficking, unlawful firearms possession, and,
and content to prove relationships between any co-conspirators or any acts furthering
narcotics/firearms trafficking, and unlawful firearms possession, including but not limited to;

       (a) Logs of incoming and outgoing telephone calls, and any information associated
           with those calls, including but not limited to, telephone numbers, the time of the
           call, the date of the call, the duration of the call, and the name or other identifying
           information for the other party to the call;
       (b) Logs of missed telephone calls, and any information associated with those calls,
           including but not limited to, telephone numbers, the time of the call, the date of
           the call, the duration of the caU, and the name or other identifying information for
           the other party to the call;
       (c) Contact lists and address books, including names, addresses, telephone numbers,
           and other identifying information;
       (d) Incoming and outgoing text messages;
       (e) Appointment calendars;
       (f) Voicemails;
       (g) Photographs and/or videos; and
       (h) Global Positioning Satellite (GPS) data/logs.
     Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 4 of 15



                          ADDENDUM TO SEARCH WARRANT
                                 SEARCH OE COMPUTERS


1. The computeror electronic mediasearchauthorizedby this warrant shallbe completed within
    60 days from the date of the warrant unless, for good cause demonstrated, such date is
    extended by Order of this Court

2. In conducting the search authorized by this warrant, the government shall make reasonable
   efforts to utilize computer search methodology to search only for files, documents or other
    electronically stored information which are identified in the warrant itself.

3. Should the government not locate any of the items specified in the warrant (or other fruits,
   contraband, instrumentalities, or property subject to forfeiture) within the authorized search
   period (including ant extensions granted), the government shall return the computer or
    electronic media to the owner.


4. In any circumstance not covered by paragraph three (3) above, upon completion ofthe search,
   the government, upon request ofthe owner ofthe computer, shall promptly return to the owner
   of the computer copies of all files and documents requested and specified by the owner,
   excluding any items or files seized pursuant to the warrant or other fruits, contraband,
   instrumentalities or property subject to forfeiture.

5. If electronically stored data or documents have been identified by the government pursuant to
   this warrant, or other fruits, contraband, instrumentalities or property subject to forfeiture, the
   government may retain the original hard drive or other data storage mechanism does not
   relieve the government ofits obligation to return to the ovmer ofthe computer files, documents
   or other electronically stored information identified in paragraph four (4) above.

6. Nothing in this warrant shall limit or prevent the government from retaining the computer or
   electronic media as fruits, contraband or an instrumentality of a crime or commencing
   forfeiture proceedingsagainst the computer and/or the data contained therein. Nothing in this
   warrant shall hmit or prevent the owner of the computer or electronic media from (a) filing a
   motion with the Court pursuant to Rule 41 (g) of the Eederal Rules of Criminal Procedure for
   the Return of Property or (b) making a request of the government to return certain specified
    files, data, software or hardware.

7. Should there be a dispute or question over the ownership of any computer or any electronically
   stored data or documents stored therein, the government shall promptly notify the Court so
   that such dispute or question can be resolved.
        Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 5 of 15



IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK



IN THE MATTER OF THE SEARCH OF:

SUBJECT MEDIA, which is a black in color                                           ^
Samsung "Smartphone" type cellular telephone,                           19-MJ- y ^
currently located in Bureau of Alcohol, Tobacco, Firearms
and Explosives evidence custody at 100 Chestnut Street,
Rochester, New York, and contained inside a clear plastic
evidence bag stamped with a "No 204313" bearing green
GPD evidence labels bearing a bar code and case number
19004245 and the number 006 & 007, and dated 01/23/2019




                                AFFIDAVIT IN SUPPORT
                               OF A SEARCH WARRANT



       I, RYAN J. SZWEJBKA, being duly sworn, depose and state the foRowing:

I.     Your affiant. Special Agent Ryan J. Szwejbka, states that I am a Senior Special Agent

with the United States Department of Justice, Bureau of Alcohol, Tobacco, Firearms, &

Explosives (hereinafter designated as ATE), and am assigned to the Rochester, New York

Field Office. Your affiant is a graduate of the Criminal Investigator School and the ATE

National Academy, both located at the Federal Law Enforcement Training Center in Glynco,

Georgia. Your affiant has been employed as an ATE Special Agent for over seventeen years.

As part of my professional experience, I have participated in State and Federal investigations

involviag the ftlegal possession of firearms and narcotics. Previously, I was employed by the

State of South Carolina as a Probation and Parole Agent for one and one half years. I earned

a Bachelor's of Science Degree from the University of South Carolina (USC) in Criminal

Justice in 1996. I received my Master's Degree from USC in Criminal Justice in 1999. I have
         Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 6 of 15



participated in the service of State and Federal search and seizure warrants and have seized

or assisted in seizing contraband, including firearms, ammunition, documentary evidence and

contraband. I further state that I am the kind ofSpecialAgent as deliueated in Title 18,United

States Code, Section 3051.


2.     I make this affidavit in support of an apphcation under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of the SUBJECT

MEDIA, more fully described below and in Attachment A, and the extraction from that

property of electronically stored information described in Attachment B.


3.     The information contained in this aflSdavit is based upon my personal knowledge,

obtained from conversations with, analysis ofdocuments and records obtained by ATE agents

and Greece Police Department oflScers, who were personally involved in the investigation

and arrest of Daniel OWENS (hereinafter "OWENS") and the search of 254 Estall Road,

Greece, New York on or about January 23, 2019. Since this affidavit is being submitted for

the hmited purpose of obtaining the search warrant, I have not included each and every fact

known to me concerning this investigation. I have set forth oidy the facts I beheve necess£iry

to establish the required foundation for the requested warrant.


4.     As set forth in greater detail below, I beheve there is probable cause to believe that

evidence of violations of Title 18, United States Code, Section 922(g)(1) (possession of

ammunition by a felon). Title 26, United States Code, Section 5861(d) (possession of an

unregistered destructive device). Title 21, United States Code, Section 846 (conspiracy to

possess a controlledsubstance with intent to distribute). Title 21, United States Code, Section

841(a)(1) (possession of a controlled substance with intent to distribute), and Title 18, United
         Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 7 of 15



States Code, Section 924(c)(1)(A) (possession of a firearm in furtherance of drug trafficking

offenses), as set forth in Attachment B, related to narcotics trafficking, possession of a

unregistered destructive device and ammunition, will be found on the SUBJECT MEDIA.


RELEVANT STATUTES



5.     This investigation concems an alleged violation ofTitle 18, United State Code, Section

922(g)(1), which prohibits a person from knowingly possessing a firearm and ammunition, in

and affecting interstate commerce, while being a convicted felon.



6.     This investigation concems an alleged violation ofTitle 26, United State Code, Section

5861(d), which prohibits a person from receiving or possessing a firearm not registered to him

in the National Firearms Registration and Transfer Record. Title 26, United States Code,

Section 5845(a)(8) includes a destmctive device in the definition of a firearm.



7.     This investigation concems a potential violation of Title 21, United States Code,

Section 846, which prohibits any person from conspiring with others to possess a controlled

substance with intent to distribute it.




8.     This investigation concems a potential violation of Tide 21, United State Code,

Section 841(a)(1), which prohibits a person from knowingly possessinga controlled substance

with the intent to distribute it.



9.     This investigation also concems a potential violation of Title 18, United States Code,

Section 924(c)(1)(A) which prohibits a person from knowingly and unlawfully possessing a
         Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 8 of 15




firearm in furtherance of drug trafficking offenses. Your affiant is also aware that Title 18,

United States Code, Section 921(a)(3) defines firearm to include a destructive device.


PROPERTY TO BE SEARCHED; SUBJECT MEDIA



10.    This affidavit is submitted in support of an application for a warrant to search the

SUBJECT MEDIA, which is a black in color Samsung "Smartphone" type cellular telephone,

currently located in Bureau of Alcohol, Tobacco, Firearms and Explosives evidence custody

at 100 Chesmut Street, Rochester, New York, and contained inside a clear plastic evidence

bag stamped with a "No 204313" bearing green GPD evidence labels bearing a bar code and

case number 19004245 and the number 006 & 007, and dated 01/23/2019.


FACTS ESTABLISfflNG PROBABLE CAUSE



11.    On or about January 23, 2019, Greece Police Department (GPD) Officers Shaun

Moore and Olivia MiUer were dispatched to 254 Estall Road, Greece, New York, after an

anonymous 911 caller reported that several individuals at this address were building bombs

inside the residence. In response to the information, officers went to the locationto knockon

the door and speak with the occupants. When GPD Officer Moore knocked on the door, a

person the investigation identified as OWENS answered the door. Upon entering the
residence, officers learned a person identified as Nicole TEALL, who is OWENS' sister, a

person identified as Claire TEALL, who is OWENS' mother, and a person identified as
David TEALL, who is OWENS' brother, were inside. Officer Moore explained to aU of the
family members thatinformation was received thatthere were bombs present in theresidence.

After a brief amount of time, OWENS explained, in sum and substance, he manufactured
        Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 9 of 15



what he referred to as a "bomb." OWENS further stated, in sum and substance, he would

show Officer Moore the bomb and that is was in his room. OWENS' motioned with his hand

toward a bedroom attached to the living room. OWENS led Officer Moore into a bedroom

where he observed a bed and male clothing on the floor. OWENS then proceeded to open a

cabinet door on a desk and Officer Moore observed a cylindrical object, which officers

beheved was a pipe bomb, with what appeared to be a detonation cord protruding from the

top of the cylinder.    Officer Moore then observed a large clear container on the bedroom

floor, which contained an assortment of nails, bolts and small metal objects. Your affiant is

aware based upon training and experience that these items are commonly used as shrapnel in

explosive devices.



12.    When asked about the container, OWENS stated in, sum and substance, that he

"packed the bomb with that stuff." OWENS further mentioned, m sum and substance, that

he constructed the bomb because he was getting threats from someone he knew and he could

not own a firearm.     OWENS further informed Officer Moore that he had spent time in the

United States Mflitary, serving in a "Security Forces" position, and some of his knowledge

was obtained while serving in the "Security Forces" position.


13.    All of the family members were transported to the GPD headquarters where the

SUBJECT MEDIA was seized by GPD directly from OWENS and is currently maintained

by the Bureau of Alcohol, Tobacco, Firearms and Explosives at 100 Chestnut Street,

Rochester, New York, evidence custodian inside the evidence bags described above in this

affidavit. While there, OWENS refused to speak with officers. Officers interviewed Nicole

TEALL. During the interview, she said, in sum and substance, that she had not seen a bomb
       Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 10 of 15



but, approximately two weeks prior, she overheard OWENS and a friend named Cody LNU

talking about making a bomb after a narcotics deal she helped facihtate went bad. More

specifically, Nicole TEALL said she referred Cody LNU, who Nicole TEALL said would sell

marijuana, to Daniel WILLIAMS, who she said she knew was looking to purchase

marijuana. She said she was present, along with OWENS and Cody LNU, during the deal

and that WILLIAMS robbed Cody LNU of marijuana and further explained that Daniel

WILLIAMS took marijuana from Cody LNU and ran away with it. Nicole TEALL advised

that WILLIAMS sent her threatening messages on her cellular telephone, including sending

pictures through Snap-Chat of WILLIAMS with a handgun, and OWENS was angry about

it. Nicole TEALL said that, as far as she knew, nobody made any threats about utilizing the

pipe bomb. Nicole TEALL further said the bedroom belonged to her and the desk in the

bedroom belonged to OWENS. She also said she had seen the pipe bomb prior but did not

know about the presence of the pipe bomb in the desk. She also said she knew about the

container of various nails, screws and bolts. During the interview, Nicole TEALL said

OWENS owned a smart phone, as did Cody LNU, and that she had a laptop in the house but

her brothers did not use the laptop.      Nicole TEALL provided a written statement

summarizing the events.



14.   Officers interviewed David TEALL.       During the interview, he said, in sum and

substance, Nicole TEALL was taking a person to sell marijuana to another person and the

marijuana was stolen during the deal. David TEALL said that OWENS tried to show him

the pipe bomb and David TEALL said he told OWENS he did not want to know about it and

he did not want anything to do with it. David TEALL said he believed OWENS made the
        Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 11 of 15



device to scare the person who took the marijuana because he believed this person sent

pictures of guns to Nicole TEALL. David TEALL said he did not know this person's name

but he had seen him before. He did not know if OWENS sent pictures of the pipe bomb to

anyone and he did not know what OWENS planned to do with the device.


15.    During the investigation, GPD secured a search warrant for 254 Estall Road, Greece,

New York, and executed it. The Monroe County Sheriffs Office (MCSO) Bomb Squad,

along with ATE Senior Special Agent Bomb Technician Gerard O'SuUivan, responded to the

scene. Prior to the search of the residence, members from the MCSO Bomb Squad and SA

O'SuUivan X-rayed the cylindrical object, which officers beheved was a pipe bomb, prior to

removal from the residence. Officers also discovered what they beheved to be a Molotov

cocktail device next to the cylindrical object, which officers believed was a pipe bomb.

Officers discovered the Molotov cocktail device was constructed from a clear glass bottle

which contained a clear unknown liquid with a cloth wick affixed in place by a bonding agent.

Once the cylindrical pipe bomb device and Molotov cocktail device were removed, the

residence was searched. Inside the same bedroom, officers also found and seized four (4)

rounds of 20-gauge shotgun ammunition. Your affiant has learned one (1) round was

manufactured by Remington and three (3) rounds were manufactured by Winchester. Your

affiant beheves, based upon training and experience, the shotgun rounds were ammunition,

or cartridge cases, primers, buUets, or propeUant powder designed for use in a firearm.



16.    During the search of the residence, officers also located an HP Pavihon Laptop

computer and a second Samsung smartphone-typeceUular telephone in an upstairsbedroom,

designatedas the "left" bedroom, which is a differentbedroom from the one in which officers
           Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 12 of 15



located, among other things, the cylindrical pipe bomb device, Molotov cocktail device and

four (4) rounds of 20-gauge shotgun ammunition. Law enforcement could see the password

screen which requires a user to enter a password prior to using the computer displayed the

name Nicole. Law enforcement found no other electronic media devices in the residence.

The HP Pavihon Laptop computer and the second Samsung smartphone-type cellular

telephone are currently maintained by the Bureau of Alcohol, Tobacco, Firearms and

Explosives at 100 Chestnut Street, Rochester, New York, evidence custodian.


17.    Your affiant spoke to SA O'Sulhvan regarding the suspected pipe bomb device. SA

O'Sullivan advised that after the suspected pipe bomb was X-rayed, it was observed to be a

PVC type pipe which contained various screws and/or nails. From the X-ray it was not

known if it contained explosive powder. The device was subsequently disassembled and

found to contain approximately 28 grams of an unknown brand of smokeless powder, a

quantity of white tissue paper, various screws and nails, and what appeared to be a home

made wick protruding from the top. Momoe County Bomb Squad Commander David

Gutzmer, who was assisting SA O'Sullivan, conducted a test of the smokeless powder by

removing a sample of the smokelesspowder and exposing it to flame. The smokelesspowder

ignited.    SA O'SuUivan's assessment, based on his training and experience, all of the

components are consistent with a destructive device.



18.    Your affiant has learned OWENS was convicted in Monroe County Court, on or

about July 9,2018, of CriminalPossession of a Firearm, a Class E Felony, and was sentenced

to a conditional discharge. Your Affiant researched the aforementioned anununition and

found that it was not manufactured in the State of New York and consequently would have
        Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 13 of 15



affected interstate commerce. Your affiant further contacted the National Firearms Act

Branch to determine if OWENS has ever registered a pipe bomb as required byFederal Law.

Your affiant was advised that no record of OWENS was found as having any NFA items

registered to him.



19.    As a result of this investigation, OWENS was arrested and charged by complaint in

United States District Court for the Western District of New York with violating Title 18,

United States Code, Section 922(g)(1) (possession of ammunition by a felon) and Title 26,

United States Code, Section 5861(d) (possession of an unregistered destructive device). The

charges remain pending.


THE USE OF CELLULAR TELEPHONES AND COMPUTERS BY NARCOTICS
TRAFFICKERS AND POSSESSORS OF H^LEGAT. FTHFABMS.



20.    Based on my training and experience, and participation in this and other

investigations, I know that:

       a.     Narcotics/ffiearms traffickers and possessors of illegal firearms often employ

       cellular telephones as a means of communicating with each other. Narcotics and

       firearms traffickers, and possessors of illegzil ffiearms often utilize cellular telephones

       to relay a variety ofilhcit information including, but not limited to, telephone numbers

       of co-conspirators, digital codes to identify the caller, digital codes to indicate the

       location ofa meeting place, the amount ofa controlled substance or its purchase price,

       or other information designed to facilitate crimmal activity. Narcotics and ffiearms

       traffickers and possessors of illegal ffiearms frequently maintain in the memories of

       their cellular telephones the names, telephone numbers, recorded messages.
        Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 14 of 15



        photographs and other items of information conceming themselves and individuals

        associated in their criminalactivities. Narcotics and firearms traffickers and possessors

       of ffiegal firearms commonly maintain cellular phones and other communication

        devices in their residences that are utilized to further their narcotics and firearms

       trafficking activities.

       b.      People who illegallypurchase, possess or engage in traffickingof firearms and

       narcotics commonly take, or cause to be taken, photographs/videos of themselves,

       their associates, their property, or their firearms, and usually maintain these

       photographs/videos in their residences. These photographs/videos are firequently

       stored in electronic storage mediums, including but not limited to cellular camera

       phones, home computers, and computer storage disks.


21.    It is hereby requested that authority be given to search the SUBJECT MEDIA as

seized by members of law enforcement from OWENS, on or about January 23, 2019, as it

may contain evidence which relates to violations of Title 18, United States Code, Section

922(g)(1) (possession ofammunition by a felon). Title 26, United States Code, Section 5861(d)

(possession of an unregistered destructive device). Title 21, United States Code, Section 846

(conspiracy to possess a controlled substance with intent to distribute). Title 21, United States

Code, Section 841(a)(l)(possession of a controlled substance with intent to distribute), and

Title 18, United States Code, Section 924(c)(1)(A) (possession of a firearm in furffierance of

drug trafficking offenses).
        Case 6:19-mj-00552-JWF Document 1 Filed 03/11/19 Page 15 of 15




                                       CONCLUSION



       Based on the forgoing, and upon my training and experience, I believe that probable

cause exists to believe that the SUBJECT MEDIA contains information that constitutes

evidence, contraband, and fruits of a crime, to 'wit, violations of Title 18, United States Code,

Section 922(g)(1) (possession ofammunition by a felon). Title 26, United States Code, Section

5861(d) (possession of an unregistered destructive device). Title 21, United States Code,

Section 846 (conspiracy to possess a controlled substance with intent to distribute). Title 21,

United States Code, Section 841(a)(l)(possession of a controlled substance with intent to

distribute), and Title 18, United States Code, Section 924(c)(1)(A) (possession of a firearm in

ftirtberance of drug trafficking offenses), including the specific information and data set forth

in Attachment B. Accordingly, it is respectfully requested that the Court issue a warrant

authorizing law enforcement officers to search the SUBJECT MEDIA, as described in

Attachment A, for evidence of the above violations, as set forth in Attachment B.




                                            RYAN J. SZWEJBKA
                                            Special Agent
                                            Bureau of Alcohol, Tobacco, Firearms and
                                              Explosives

Sworn to and subscribed before me
          .day of/^J^cb, 2019


       RABLE JONATHAN W. EELDMAN
       States Magistrate Judge
